DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 4 and 6 – 8 are allowable. The restriction requirement between Species , as set forth in the Office action mailed on July 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 16, 2021 is partially withdrawn.  Claims 17 – 20, directed to Species III is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email interview with Peter Firey on August 30, 2022.
The application has been amended as follows: 
Claims 9 – 16 (canceled).

Response to Amendment
The amendment filed on August 15, 2022 in response to the previous Office Action (06/14/2022) is acknowledged and has been entered.
	Claims 1 – 5, 6 – 8, 17 – 20 are currently pending.
	Claims 9 – 16 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 15, 2022, with respect to claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 4, 6 – 8 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art fails to disclose, suggest or teach the combination a sensor comprising: a determining circuit configured to receive a first signal from a pixel in response to light, the first signal being based on a current generated by a change in intensity of the light, and output a second signal based on the first signal, the second signal being associated with occurrence of an event; and an output circuit configured to receive the second signal, receive a third signal from a processor, based on the processor being in a busy state, the busy state being based on a workload of the processor being greater than a reference workload, and output a fourth signal to the processor based on the second signal being received in a time period between a first time when the third signal is received and a second time when a condition is satisfied, the fourth signal being associated with occurrence of the event in the time period, and the fourth signal is output after the second time.

Regarding claim 17, the closest prior art fails to disclose, suggest or teach the combination a sensor comprising: a controller configured to output a first signal, based on a period when an event being a change in an external environment occurs or based on a second signal received from a processor, based on the processor being in a busy state, the busy state being based on a workload of the processor being greater than a reference workload the first signal having a first logical value or a second logical value different from the first logical value, the first signal being based on a current generated by a change in the external environment; and an output circuit configured to output a third signal to the processor, based on the event occurring between a first time when the first signal having the first logical value is received and a second time when the first signal having the second logical value is received, the third signal indicating that the event occurred, the outputting the third signal being after the second time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698